DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Double patenting rejection from claims 1-2, 4, 6-7 and 9 are withdrawn since amended claims overcome the rejection.

Allowable Subject Matter
Claims 1-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to session persistence and load balancing in IP networks.
The closest prior of records fails to teach the allowable features of claims 1-23.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1, 6 and 11, the claimed limitations “receiving, by a computing device, a first packet comprising a an extension header, wherein the extension header comprises;
a client field comprising an address of a client device; and
a server field;
determining, based on one or more load balancing criteria, a server from a plurality of servers;
modifying, by the computing device and prior to sending the first packet to the server, the extension header to form a modified extension header, wherein the modified extension header comprises:
the client field comprising the address of the client device; and
a modified server field comprising an address of the server;
receiving, from the server, a second packet comprising the modified extension header; 
determining, based on the second packet comprising the modified extension header, that the second packet is associated with a same session as the first packet; and
sending, to the client device or a proxy server, the second packet” and as for independent claim 16, the claimed limitations “receive, from a client device, a first packet comprising a first header;
select, based on one or more load balancing criteria, the server from a plurality of servers;
send the first packet to the server without modifying the first header;
receive, from the server, a second packet comprising a second header, wherein the second header comprises a server identifier associated with the server;
send, to the client device, the second packet;
receive, from the client device, a third packet comprising a third header;
determine, based on the third header comprising the server identifier, that the third packet is associated with a same session as the first packet;
send, based on a determination that the third packet is associated with the same session as the first packet, the third packet to the server; and
wherein the server comprises:
one or more processors; and
memory storing second instructions that, when executed by the one or more processors of the server, cause the server to:
receive, from the computing device, the first packet;
modify, prior to sending the second packet to the computing device, the second header with the server identifier; and
receive, from the computing device, the third packet” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 04/27/2022